           Case 2:18-cr-00001-JAK Document 45 Filed 04/13/21 Page 1 of 6 Page ID #:748

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                         CRIMINAL MINUTES – GENERAL




  Case No.          LA CR18-00001 JAK                                             Date     April 13, 2021


  Present: The Honorable       John A. Kronstadt, United States District Judge

  Interpreter          N/A

                 T. Jackson                    Not Reported                   Not Present: James C. Hughes
             Deputy Clerk                 Court Reporter/Recorder                Assistant U.S. Attorneys


          U.S.A. v. Defendant(s):         Present Cust. Bond        Attorneys for Defendants: Present App. Ret.

 Ismael Michael Padilla                     No       X

                       IN CHAMBERS) ORDER RE MOTION FOR COMPASSIONATE RELEASE PURSUANT TO
Proceedings:           18 U.S.C. 3582(c)(1) (DKT. 37)


 I.       Introduction

 On February 8, 2018, Ismael Michael Padilla (“Padilla” or “Defendant”) pleaded guilty to two counts of aiding or
 assisting in the preparation of a false tax return, in violation of 26 U.S.C. § 7206(2). See Dkt. 1 (information);
 Dkt. 18 (minutes of change of plea hearing). On May 31, 2018, Defendant was sentenced to 24 months in
 custody for each count, to be served consecutively, and 12 months of supervised release. Dkt. 31 (Judgment
 and Commitment). Defendant is currently incarcerated at the Metropolitan Detention Center (“MDC”) in Los
 Angeles, California. Dkt. 37 at 1. Taking into account credit for good conduct, Defendant's projected release
 date is December 21, 2021. Dkt. 37-9 at 2.

 On February 18, 2021, Defendant filed a Motion for Compassionate Release Pursuant to 18 U.S.C.
 § 3582(c)(1). Dkt. 37 (the “Motion”). Through the Motion, Defendant seeks an order releasing him from custody
 and having him complete the remainder of his sentence in home confinement. Id. at 10. The Government filed
 an Opposition to the Motion on February 25, 2021. Dkt. 39 (the “Opposition”). REDACTED

 Pursuant to Fed. R. Crim. P. 43(b)(4), it is not required that a defendant be present in connection with a
 process that “involves the correction or reduction of sentence under Rule 35 or 18 U.S.C. § 3582(c).” See also
 Dillon v. United States, 560 U.S. 817, 827-28 (2010). Further, based on a consideration of the matters
 presented by the Motion, it is determined that it is one that can be decided without a hearing. Dkt. 43. For the
 reasons stated in this Order, the Motion is DENIED.




 II.      Legal Standards


 CR-11 (10/08)                               CRIMINAL MINUTES - GENERAL                                     Page 1 of 7
          Case 2:18-cr-00001-JAK Document 45 Filed 04/13/21 Page 2 of 6 Page ID #:749

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                         CRIMINAL MINUTES – GENERAL



         A.     The First Step Act

In 2018, Congress passed the First Step Act. Pub. L. No. 115-391, 132 Stat. 5194. The statute amended the
procedures through which a defendant may seek a reduction of a sentence based on a request for
“compassionate release.” Such requests are addressed at 18 U.S.C. § 3582(c)(1)(A), which provides the
following procedures:

         The court may not modify a term of imprisonment once it has been imposed except that . . . the
         court, upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant after
         the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
         Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such
         a request by the warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment (and may impose a term of probation or supervised release with or without conditions
         that does not exceed the unserved portion of the original term of imprisonment), after considering
         the factors set forth in section 3553(a) to the extent that they are applicable, if it finds that . . .
         extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is
         consistent with applicable policy statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

Under these terms, a request for compassionate release requires a three-step process. First, before
commencing a judicial proceeding, a defendant must exhaust administrative remedies. A defendant can do so
by either “exhaust[ing] all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on
the defendant’s behalf” or waiting until “the lapse of 30 days from receipt of such a request by the warden of
the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). Second, upon receiving a compassionate release motion
that is presented after administrative remedies have been exhausted, a district court evaluates whether
“extraordinary and compelling reasons warrant such a reduction” and that such a reduction “is consistent with
applicable policy statements issued by the Sentencing Commission.” Id. Third, in assessing whether release
would be appropriate, a district court “consider[s] the [sentencing] factors set forth in section 3553(a) to the
extent that they are applicable.” Id.

In a motion for compassionate release, the defendant “bears the initial burden to put forward evidence that
establishes an entitlement to a sentence reduction.” United States v. Greenhut, No. 2:18-CR-00048-CAS-1,
2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07
(9th Cir. 1998)).

         A.     Exhaustion of Administrative Remedies

                1.      Legal Standards

Procedural conditions, e.g., a requirement to exhaust administrative remedies, may limit the jurisdiction of a
district court. However, Congress must make clear its intent to make such a limitation. Arbaugh v. Y&H Corp.,
546 U.S. 500, 502 (2006). The statute must “speak in jurisdictional terms or refer . . . to the jurisdiction of the
district courts.” Id. (quoting Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 394 (1982)). Failure to comply
with a jurisdictional limitation may not be excused by a court, even if the non-moving party does not object.
Because “federal courts have an independent obligation to ensure that they do not exceed the scope of their
jurisdiction…they must raise and decide jurisdictional questions that the parties either overlook or elect not to
press.” Henderson v. Shinseki, 562 U.S. 428, 434 (2011).


CR-11 (10/08)                                 CRIMINAL MINUTES - GENERAL                                     Page 2 of 7
          Case 2:18-cr-00001-JAK Document 45 Filed 04/13/21 Page 3 of 6 Page ID #:750

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                       CRIMINAL MINUTES – GENERAL



Procedural conditions that do not limit jurisdiction have been characterized as “mandatory claims-processing
rules.” These rules are “‘mandatory’ in the sense that a court must enforce the rule if a party properly raises it.”
Fort Bend Cnty. v. Davis, 139 S. Ct. 1843, 1849 (2019) (quoting Eberhart v. United States, 546 U.S. 12, 19
(2005)). If the non-moving party does not so object, these rules “may be waived or forfeited.” Hamer v.
Neighborhood Housing Servs. of Chicago, 138 S. Ct. 13, 17 & n.1 (waiver is the “intentional relinquishment or
abandonment of a known right” and forfeiture is “the failure to make the timely assertion of a right”) (internal
citations omitted). The Supreme Court has “reserved whether mandatory claim-processing rules may be
subject to equitable exceptions” that go beyond waiver and forfeiture. Id. at 18 n.3. The Ninth Circuit has
concluded that certain claim-processing rules may be subject to equitable tolling. See, e.g., Forester v.
Chertoff, 500 F.3d 920, 929 (9th Cir. 2007) (nonjurisdictional waiting period mandated by statute “may be
forfeited, waived, or equitably modified”).

The Supreme Court also has held that mandatory exhaustion requirements, which are distinct from claim-
processing rules, may not be deemed waived under equitable principles, or similar ones, that could be applied
by trial courts. “[M]andatory exhaustion statutes…establish mandatory exhaustion regimes, foreclosing judicial
discretion.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (citing Miller v. French, 520 U.S. 327, 337 (2000);
McNeil v. United States, 508 U.S. 106, 111 (1993)). In this context, a court may not excuse a failure to
exhaust, even to take [special circumstances] into account.” Id. at 1856. See also Booth v. Churner, 532 U.S.
731, 741 n.6 (2001) (“[W]e will not read futility or other exceptions into statutory exhaustion requirements
where Congress has provided otherwise.”).

Whether Congress has adopted such a mandatory exhaustion requirement is determined primarily by
evaluating the text of the statute. The legislative history may also be considered as part of the analysis. See
Ross, 136 S. Ct. at 1856-58 (emphasizing the text of the Prison Litigation Reform Act of 1995, and also
considering its legislative history).

This Court has previously determined that the exhaustion requirement, which “does not speak in jurisdictional
terms or refer in any way to the jurisdiction of the district courts,” is mandatory, but not jurisdictional. United
States v. Neman, No. 2:14-cr-00521 JAK, Dkt. 863 at 4 and n.4 (Mar. 30, 2020) (quoting Arbaugh, 546 U.S. at
502). The Ninth Circuit has not yet addressed this issue. However, the Fifth, Sixth, Seventh and Eleventh
Circuits have held that the requirement is not jurisdictional. United States v. Franco, 973 F.3d 465, 467 (5th
Cir. 2020); United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178,
1180 (7th Cir. 2020); United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021)

                2.     Application

Defendant filed a request for compassionate release on December 7, 2020. The Warden of his facility denied
the request on January 15, 2021. Dkt. 37 at 7; Dkt. 37-9 (denial).

A defendant may file a compassionate release motion in a civil proceeding 30 days after the warden has
receives the request, whether or not the warden has acted on the request within that time period. United States
v. Gutierrez, No. 2:14-cr-00429-JAK-SS, Dkt. 2194 at 5 (C.D. Cal. Sep. 5, 2020). Again, the Ninth Circuit has
not yet addressed this issue, but two other circuits have adopted this approach. Alam, 960 F.3d at 834
(“Prisoners who seek compassionate release have the option to take their claim to federal court within 30 days,
no matter the appeals available to them.”); United States v. Harris, 973 F.3d 170, 171 (3d Cir. 2020). The
Motion was filed on February 18, 2021, which was more than 30 days after the Warden received the request.
The parties agree that the exhaustion requirement has been satisfied. Dkt. 37 at 7; Dkt. 39 at 11. Because the
administrative remedies were exhausted, there is jurisdiction to consider the Motion.


CR-11 (10/08)                                CRIMINAL MINUTES - GENERAL                                    Page 3 of 7
          Case 2:18-cr-00001-JAK Document 45 Filed 04/13/21 Page 4 of 6 Page ID #:751

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES – GENERAL



         B.     Extraordinary and Compelling Reasons and Sentencing Commission Policy Statements

                1.      Legal Standards

Pursuant to § 3582(c)(1)(A), the United States Sentencing Commission is required to “describe what should be
considered extraordinary and compelling reasons for sentence reduction, including the criteria to be applied
and a list of specific examples. Rehabilitation of the defendant alone shall not be considered an extraordinary
and compelling reason.” 28 U.S.C. § 994(t). Application Note 1 to U.S.S.G. § 1B1.13 identifies circumstances
under which “extraordinary and compelling reasons exist.” These include: (i) “Medical Condition of the
Defendant,” (ii) “Age of the Defendant,” (iii) “Family Circumstances,” and (iv) “Other Reasons.” Under U.S.S.G.
§ 1B1.13, the “extraordinary and compelling reason need not have been unforeseen at the time of sentencing
in order to warrant a reduction in the term of imprisonment.” Id. at Application Note 2.

There may be other extraordinary and compelling grounds “[a]s determined by the Director of the Bureau of
Prisons” that are distinct from the first three categories. U.S.S.G. § 1B1.13, Application Note 1. This final
category is described as a “catch-all provision.” Rodriguez, 424 F. Supp. 3d at 681. Because the Sentencing
Commission has “never harmonized its policy statements with the [First Step Act],” the policy statements in
U.S.S.G. § 1B1.13 “still assume compassionate release ‘may be granted only upon motion by the Director of
the Bureau of Prisons.’” Id. (quoting United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa 2019), order
amended on other grounds on reconsideration, 457 F. Supp. 3d 691 (S.D. Iowa 2020)). Thus, the Ninth Circuit
had held that these policy statements “may inform a district court’s discretion for § 3582(c)(1)(A), but they are
not binding.” United States v. Aruda, ___ F.3d ___, 2021 WL 1307884, at *4 (9th Cir. Apr. 8, 2021). Six other
circuits have reached the same conclusion. United States v. Zullo, 976 F.3d 228, 237-38 (2d Cir. 2020); United
States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States v. Shkambi, ___ F.3d ___, 2021 WL
1291609, at *4 (5th Cir. Apr. 7, 2021); United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020); United
States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020); United States v. McGee, ___ F.3d ___, 2021 WL
1168980, at *12 (10th Cir. Mar. 29, 2021).

                2.      Application

                        a)      Medical Condition

Circumstances under “Medical Condition of the Defendant” include a “terminal illness,” “i.e., a serious and
advanced illness with an end of life trajectory.” They also include the following:

         (ii)   The defendant is

                (I)     Suffering from a serious physical or medical condition,
                (II)    Suffering from a serious functional or cognitive impairment, or
                (III)   Experiencing deteriorating physical or mental health because of the aging process,

         that substantially diminishes the ability of the defendant to provide self-care within the environment of a
         correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, Application Note 1.

The record reflects that Defendant suffers from latent tuberculosis. REDACTED



CR-11 (10/08)                                CRIMINAL MINUTES - GENERAL                                    Page 4 of 7
          Case 2:18-cr-00001-JAK Document 45 Filed 04/13/21 Page 5 of 6 Page ID #:752

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES – GENERAL



REDACTED.

On September 24, 2020, Defendant was transferred from FCI Terminal Island to MDC. Dkt. 37 at 5.
REDACTED.

On October 20, 2020, Defendant inquired whether there was any tuberculosis treatment he could receive while
at MDC. Dkt. 37-4 at 2. He stated that he was having “trouble breathing through my nose.” Id. REDACTED.

In light of this record, Defendant makes three primary arguments for his release. First, he is not able to receive
tuberculosis treatment at MDC, and his condition puts him at risk of adverse outcomes from COVID-19.
Second, his family history of hypertension and heart disease further compounds the risk of an adverse
outcome. Third, because many other inmates at MDC have refused the COVID-19 vaccine, he remains at risk
of infection.

These arguments do not show that Defendant’s medical condition, although serious, “substantially diminishes”
his ability “to provide self-care within the environment of a correctional facility,” nor that it is a condition “from
which he…is not expected to recover.” Although this Policy Statement is not binding, it remains helpful
guidance. Parker, 461 F. Supp. 3d at 980 n.9. Nor do these arguments show that Defendant’s medical
condition is so “extraordinary” that compassionate release is justified. The record does not reflect any current
impairments from this condition. REDACTED. Finally, the evidence as to Plaintiff’s family history is
speculative. Because Defendant “bears the initial burden to put forward evidence that establishes an
entitlement to a sentence reduction,” Greenhut, 2020 WL 509385 at *1, this does not support a finding of
extraordinary and compelling circumstances.

As to the availability of tuberculosis treatment, the Government represents that Defendant has not
“affirmatively requested TB prophylaxis treatment, or rescinded his prior declination of that treatment”. Dkt. 39
at 18-19. Based on this record, Defendant has not made a sufficient showing that he could not receive
treatment if he applied through these processes.

                       b)      Age of the Defendant

The age of the defendant can be an extraordinary and compelling reason where the defendant “(i) is at least 65
years old; (ii) is experiencing a serious deterioration in physical or mental health because of the aging process;
and (iii) has served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.”
U.S.S.G. § 1B1.13, Application Note 1. Defendant is REDACTED. Therefore, this factor does not weigh in
favor of compassionate release.



                       c)      Family Circumstances

Family circumstances can present extraordinary and compelling reasons including “[t]he death or
incapacitation of the caregiver of the defendant's minor child or minor children” or “[t]he incapacitation of the
defendant's spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.” U.S.S.G. § 1B1.13, Application Note 1. Defendant has not presented any
evidence as to such family circumstances. Therefore, this factor does not weigh in favor of compassionate
release.

                       d)      Other Extraordinary and Compelling Grounds

CR-11 (10/08)                                CRIMINAL MINUTES - GENERAL                                      Page 5 of 7
          Case 2:18-cr-00001-JAK Document 45 Filed 04/13/21 Page 6 of 6 Page ID #:753

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES – GENERAL




Defendant has not presented any argument as to other extraordinary and compelling grounds that support
compassionate release.

                                         *               *                *

A review of the evidence concerning Defendant’s medical conditions shows that he has not demonstrated that
compassionate release is warranted under 18 U.S.C. § 3582(c)(1)(A). Although this precludes relief under the
multi-part test, the next step is addressed for completeness.

         C.     Factors Under 18 U.S.C. § 3553(a) and Danger to Community

In the third step of the analysis, 18 U.S.C. § 3582 requires a consideration of “the factors set forth in section
3553(a) to the extent that they are applicable.” Section 3553(a) presents several factors. Finally, a court must
assess whether the moving party is a “danger to the safety of any other person or to the community.” U.S.S.G.
§ 1B1.13, Application Note 4. Although an insufficient showing has been made under the policy statements set
forth by the Sentencing Commission, the Section 3553(a) factors are considered for thoroughness.

Section 3553(a) includes the following factors: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need for the sentence imposed; (3) the kinds of sentences
available; (4) the kinds of sentence and the sentencing range established in the Sentencing Guidelines; (5) any
pertinent policy statement issued by the Sentencing Commission; (6) the need to avoid unwarranted sentence
disparities among defendants with similar records who have been found guilty of similar conduct; and (7) the
need to provide restitution to any victims. United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en banc);
18 U.S.C. § 3553(a)(1)-(7).

Although Defendant was not convicted of a violent crime, his offenses were serious ones. They resulted in the
issuance of over $5 million in false federal income tax refunds and over $1 million in false state income tax
refunds. At sentencing, it was determined that Defendant’s criminal history had been overstated in the
Presentence Investigation Report, and that the resulting appropriate Guidelines range was between 46 and 57
months. The seriousness of these offenses warranted a sentence of 48 months, and shows that Defendant
presents some ongoing risk to the community. Although the record reflects that Defendant has worked very
hard in custody and has not been disciplined, both laudable achievements, Dkt. 37-1 at 4, a review of all
relevant Section 3553(a) factors does not clearly support a modified sentence.

III.     Conclusion

For the reasons stated in this Order, the Motion is DENIED.

IT IS SO ORDERED.


                                                                                                  :

                                                                Initials of Deputy Clerk   TJ
cc: USPO




CR-11 (10/08)                                CRIMINAL MINUTES - GENERAL                                 Page 6 of 7
